--------------------------------------------------------------------------------


MANAS PETROLEUM CORPORATION NONSTATUTORY STOCK OPTION AGREEMENT (Investor
Relations)    

THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered into
as of the date set forth below, by and between MANAS PETROLEUM CORPORATION, a
Nevada corporation (the “Company”), and the following consultant of the Company
(herein, “Optionee”):

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

1.          Option Information.


  (a) Date of Option: November 23, 2011           (b) Optionee: General Research
GmbH           (c) Number of Shares: 500,000           (d) Exercise Price:
US$0.20


2.          Acknowledgements.       (a)

Optionee is providing investor relations services (the “Services”) to the
Company pursuant to a written IR Consulting Agreement dated effective November
22, 2011 (the “Agreement”); and

      (b)

As an inducement to Optionee and pursuant to the Agreement, the Board has
authorized the granting to Optionee of a stock option (the “Option”) to purchase
shares of common stock of the Company (“Common Shares”) upon the terms and
conditions hereinafter stated.

      3.          Shares; Price.

3.1        Subject to the acceptance of the Agreement by the TSX Venture
Exchange and such other regulatory authorities having jurisdiction, the Company
hereby grants to Optionee the non-transferable right to purchase, upon and
subject to the terms and conditions herein stated, the number of Common Shares
set forth in Section 1(c) above (the “Shares”) for cash at the price per Share
set forth in Section 1(d) above (the “Exercise Price”).

4.          Stock Option Plan

4.1        The terms of the Option will be subject to the 2011 stock option plan
(the “Plan”) of the Company, as may from time to time be amended, and any
inconsistencies between this Agreement and the Plan, as the same may be from
time to time amended, shall be governed by the provisions of the Plan. Upon a
written request to the Company, the Company shall deliver a copy of the Plan to
the Optionee.

--------------------------------------------------------------------------------

- 2 -

5.          Term of Option.

5.1        This Option shall expire, and all rights hereunder to purchase the
Shares shall terminate, five (5) years from the date hereof or, if earlier, upon
the date and for the reasons specified in Sections 8 and 13 below. Nothing
contained herein shall be construed to interfere in any way with the right of
the Company to terminate the relationship between it and Optionee, or to
increase or decrease the compensation paid to Optionee, if any, from the rate in
effect as of the date hereof.

6.          Vesting of Option.

6.1        Subject to the provisions of Sections 8 and 13 hereof, this Option
shall become exercisable in four instalments over a period of twenty four
months, with the first instalment of 125,000 Shares vesting May 23, 2012, the
second instalment of 125,000 Shares vesting November 23, 2012, the third
instalment of 125,000 shares vesting May 23, 2013 and the fourth instalment of
125,000 Shares vesting November 23, 2013. The instalments shall be cumulative
(i.e., this Option may be exercised, as to any or all Shares covered by an
instalment, at any time or times after an instalment becomes exercisable and
until expiration or termination of this Option).

7.          Exercise.

7.1        This Option shall be exercised by delivery to the Company of:      
(a)

written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A;

      (b)

a cashier’s cheque, bank draft, wire transfer (pursuant to wire transfer
instructions that will be supplied by the Company upon request) or cash in the
amount of the Exercise Price of the Shares covered by the notice; and

      (c)

a written investment representation as provided for in Section 13 hereof.

Except as otherwise expressly permitted in Section 8, below, this Option shall
not be assignable or transferable and may be exercised only by Optionee.

8.          Death of Optionee.

8.1        If Optionee shall die while serving as a consultant of the Company,
Optionee’s personal representative or the person entitled to Optionee’s rights
hereunder may at any time within thirty (30) days after the date of Optionee’s
death, or during the remaining term of this Option, whichever is the lesser,
exercise this Option and purchase Shares to the extent, but only to the extent,
that Optionee could have exercised this Option as of the date of Optionee’s
death; provided, in any case, that this Option may be so exercised only to the
extent that this Option has not previously been exercised by Optionee.

--------------------------------------------------------------------------------

- 3 -

9.          No Rights as Shareholder.

9.1        Optionee shall have no rights as a shareholder with respect to the
Shares covered by any instalment of this Option until the effective date of the
issuance of Shares following exercise of this Option, and no adjustment will be
made for dividends or other rights for which the record date is prior to the
date such stock certificate or certificates are issued except as provided in
Section 10 hereof.

10.        Recapitalization.

10.1      Subject to any required action by the shareholders of the Company, the
number of Shares covered by this Option, and the Exercise Price thereof, shall
be proportionately adjusted for any increase or decrease in the number of issued
Common Shares resulting from a subdivision or consolidation of Common Shares or
the payment of a stock dividend, or any other increase or decrease in the number
of such Common Shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been “effected without receipt of
consideration by the Company.”

10.2      In the event of a proposed dissolution or liquidation of the Company,
a merger or consolidation in which the Company is not the surviving entity, or a
sale of all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), this Option shall terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board; provided, however, if Optionee shall be a consultant of the Company
at the time such Reorganization is approved by the stockholders, Optionee shall
have the right to exercise this Option as to all or any part of the Shares,
without regard to the instalment provisions of Section 6, for a period beginning
30 days prior to the consummation of such Reorganization and ending as of the
Reorganization or the expiration of this Option, whichever is earlier, subject
to the consummation of the Reorganization. In any event, the Company shall
notify Optionee, at least 30 days prior to the consummation of such
Reorganization, of his exercise rights, if any, and that the Option shall
terminate upon the consummation of the Reorganization.

10.3      Subject to any required action by the shareholders of the Company, if
the Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Common Shares equal to the Shares subject to this Option would have been
entitled by reason of such merger or consolidation, and the instalment
provisions of Section 6 shall continue to apply.

10.4      In the event of a change in the Common Shares of the Company as
presently constituted, which is limited to a change of all of its authorized
Common Shares without par value into the same number of Common Shares with a par
value, the shares resulting from any such change shall be deemed to be the
Shares within the meaning of this Option.

10.5      To the extent that the foregoing adjustments relate to Common Shares
or securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
hereinbefore expressly provided, Optionee shall have no rights by reason of any
subdivision or consolidation of Common Shares of any class or the payment of any
stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number and price of Shares subject to this Option
shall not be affected by, and no adjustments shall be made by reason of, any
dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

--------------------------------------------------------------------------------

- 4 -

10.6      The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or to merge, consolidate, dissolve
or liquidate or to sell or transfer all or any part of its business or assets.

11.        Taxation upon Exercise of Option.

11.1      Optionee understands that, upon exercise of this Option, Optionee may,
depending on applicable tax laws in the jurisdiction where Optionee is liable
for the payment of income taxes, recognize income, for income tax purposes, in
an amount equal to the amount by which the fair market value of the Shares,
determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with the Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. Withholding for federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee’s then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.

12.        Modification, Extension and Renewal of Options.

12.1      The Board may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefor (to the extent not theretofore
exercised), subject at all times to the applicable rules of any regulatory
authority or stock exchange, and any applicable laws. Notwithstanding the
foregoing provisions of this Section 12, no modification shall, without the
consent of Optionee, materially alter to Optionee’s detriment or materially
impair any rights of Optionee hereunder.

13.         TSX Venture Exchange      

If and for so long as any of the Company’s securities are listed for trading on
the TSX Venture Exchange (the “TSXV”), the provisions of this Section 13 will
apply to this Agreement and to any Options granted hereunder. To the extent that
the provisions of this Section are inconsistent with the provisions found in the
other Sections of this Agreement, the provisions of this Section will prevail.

      13.1

The term “consultant”, “consultant company” and “management company employee”
will have the meanings as defined in the applicable policy of the TSXV. As a
condition precedent to the issuance of an Option, the Company must be able to
represent to the TSXV as of the grant date that Optionee is a bona fide
consultant or management company employee, as the case may be.


--------------------------------------------------------------------------------

- 5 -

  13.2

The exercise price of an Option must be paid in cash.

          13.3

Options and Shares will be subject to all applicable trading restrictions in
effect pursuant to TSXV policies and the Company shall be entitled to legend any
Option certificates and the certificates representing Shares issued upon
exercise of Options accordingly, including TSXV legends, as applicable.

          13.4

In the event of Optionee’s death, any Options held by Optionee shall pass to the
personal representative (being the executor or administrator of the deceased
option holder, duly appointed by a court or public authority having jurisdiction
to do so) of Optionee and shall be exercisable by the personal representative on
or before the date which is the earlier of twelve months following the date of
death and the applicable expiry date.

          13.5

Options granted hereunder shall expire on the date that is 30 days after the
arrangement with Optionee to provide services expires or is terminated.

          13.6

The Company shall establish, and Optionee shall comply with, procedures to
monitor any trading in Common Shares of the Company by Optionee or any of
Optionee’s affiliates or associates (as those terms are defined by the TSXV). By
way of example, these procedures may include the establishment of a designated
brokerage account through with Optionee and its affiliates or associates conduct
all trades in Common Shares of the Company, or the requirement that these
persons file insider trading reports with the Company.

          13.7

The Options granted hereunder are subject to approval by a majority of the
Company’s disinterested shareholders at a meeting of the shareholders if this
Agreement would result at any time in:

          i.

the number of Common Shares reserved for issuance pursuant to all stock options
granted to “Insiders” (as that term is defined under applicable law), including
those granted pursuant to this Agreement, exceeding ten percent (10%) of the
issued and outstanding Common Shares of the Company; or

          ii.

the grant to Insiders, within a 12 month period, of a number of options,
including those granted pursuant to this Agreement, exceeding ten percent (10%)
of the issued and outstanding Common Shares of the Company; or

          iii.

the issuance to any one person, including Optionee, within a 12 month year
period, of a number of Common Shares exceeding five percent (5%) of the issued
and outstanding Common Shares of the Company.

13.8      If Optionee is not an individual, Optionee shall complete and file
with TSXV a Certification and Undertaking Required from a Company Granted an
Incentive Stock Option (Form 4F), as described in Sections 2.5 and 4.2 of TSXV
Policy 4.4 as in effect on the date of this Agreement and as the same may be
amended from time-to-time.

--------------------------------------------------------------------------------

- 6 -

13.9      Optionee shall complete and file a Personal Information Form (Form 2A)
or, if applicable, a Statutory Declaration (Form 2C1) with TSXV.

14.        Representations and Warranties

14.1      Optionee authorizes the Company to represent and warrant to the TSXV
that Optionee is a “consultant” of the Company (as that term is defined in
Section 1.2 of TSXV Policy 4.4 as is in effect on the date of this Agreement and
as the same may be amended from time-to-time).

14.2      If on the date of this Agreement or on the date of exercise of any of
the Options granted hereunder, Optionee is a U.S. Person (as defined in Rule 902
of Regulation S, promulgated by the Securities and Exchange Commission) or is
physically located in the United States, Optionee represents and agrees that:

  (a)

if and when Optionee exercises this Option in whole or in part, Optionee will in
each case acquire the Shares upon such exercise for the purpose of investment
and not with a view to, or for resale in connection with, any distribution
thereof; and that upon such exercise of this Option in whole or in part,
Optionee (or any person or persons entitled to exercise this Option under the
provisions of Section 8 hereof) shall furnish to the Company a written statement
to such effect, satisfactory to the Company in form and substance. If the Shares
represented by this Option are registered under the Securities Act of 1933, as
amended (the “Securities Act”) either before or after the exercise of this
Option in whole or in part, Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement;

        (b)

that Optionee has had access to the financial statements of the Company, has had
the opportunity to ask questions of the Company concerning its business,
operations and financial condition, and to obtain additional information
reasonably necessary to verify the accuracy of such information (collectively,
the “Company Information”). Optionee understands that all of the Company
Information is available for Optionee’s review on both the EDGAR database
maintained by the Securities and Exchange Commission (as www.sec.gov) and the
SEDAR database maintained by the Canadian Securities Administrators (at
www.sedar.com);

        (c)

that Optionee has sufficient education and experience as will enable Optionee to
review and understand the Company Information and is able to assess the merits
and the risks of an investment in the Company and its business; and

        (d)

that all information contained in the Questionnaire is complete and accurate and
Optionee understands and agrees that the Company and others will rely upon the
truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement and the Questionnaire, and agrees that if any of
such acknowledgements, representations and agreements are no longer accurate or
have been breached, Optionee shall promptly notify the Company.


--------------------------------------------------------------------------------

- 7 -

14.3      The securities deliverable upon exercise of this Option may be subject
to restrictions on resale under applicable securities laws and the policies of
any stock exchange or market on which the Company’s securities may be traded or
listed for quotation from time-to-time. Optionee agrees that the Company may
take such steps as the Company deems reasonably necessary to comply with
applicable law and the requirements of any stock exchange and, promptly after
receipt of any request from the Company, acting reasonably, Optionee shall
cooperate with the Company in providing information to regulatory authorities,
filing required reports and similar compliance efforts.

14.4      Unless and until the Shares represented by this Option are registered
under the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE UNITED STATES SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate including, where applicable, any legend required by the
Canadian securities laws or any stock exchange on which securities of the
Company are traded. Appropriate stop transfer instructions with respect to the
Shares have been placed with the Company’s transfer agent.

15.        Stand-off Agreement.

15.1      Optionee agrees that, in connection with any registration of the
Company’s securities under the Securities Act, and upon the request of the
Company or any underwriter managing in an underwritten offering of the Company’s
securities, Optionee shall not sell, short any sale of, loan, grant an option
for, or otherwise dispose of any of the Shares (other than Shares included in
the offering) without the prior written consent of the Company or such managing
underwriter, as applicable, for a period of at least one year following the
effective date of registration of such offering.

--------------------------------------------------------------------------------

- 8 -

16.        Notices.

16.1      Any notice required to be given pursuant to this Option shall be in
writing and shall be deemed to be delivered upon receipt or, in the case of
notices by the Company, five (5) days after deposit in the mail, postage
prepaid, addressed to Optionee at the address last provided by Optionee to the
Company.

17.        Independent Legal Advice

17.1

Optionee acknowledges that:

      (a)

this Agreement was prepared by Clark Wilson LLP who is solely representing the
Company;

      (b)

Clark Wilson LLP received instructions from the Company and does not represent
Optionee;

      (c)

Optionee has been requested to obtain his own independent legal advice.
including tax advice;

      (d)

Optionee has been given adequate time to obtain independent legal advice;

      (e)

by signing this Agreement, Optionee confirms that he fully understands this
Agreement; and

      (f)

by signing this Agreement without first obtaining independent legal advice,
Optionee waives his right to obtain legal advice.

      18.

Applicable Law.

18.1      The interpretation and enforcement of this Option Agreement and any
questions with respect to the validity of any Options granted hereunder shall be
governed by the laws of the State of Nevada and, to the extent applicable, the
federal laws of the United States and the securities laws of any state or
province of the United States or Canada having jurisdiction over the Company.

[SIGNATURE PAGE FOLLOWS.]

--------------------------------------------------------------------------------

- 9 -

IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.

COMPANY: MANAS PETROLEUM CORPORATION,     a Nevada corporation               By:
    Name: Peter-Mark Vogel   Title: Chief Executive Officer       OPTIONEE:
GENERAL RESEARCH GMBH               By:     Name: Dr. Georg Hochwimmer   Title:
Managing Director


--------------------------------------------------------------------------------

APPENDIX A

NOTICE OF EXERCISE

MANAS PETROLEUM CORPORATION

Re:   Nonstatutory Stock Option

Notice is hereby given pursuant to Section 7 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:

Nonstatutory Stock Option Agreement dated: ________________

Number of shares being purchased: ________________

Exercise Price: $________________

A check in the amount of the aggregate price of the shares being purchased is
attached.

I hereby confirm that such shares (the “Option Shares”) are being acquired by me
for my own account for investment purposes, and not with a view to, or for
resale in connection with, any distribution thereof. I will not sell or dispose
of my Shares in violation of the Securities Act of 1933, as amended, or any
applicable federal, state or provincial securities laws.

I represent that, at the time of exercise of my Stock Option, all of the
representations and warranties contained in my Stock Option Agreement, and any
certificates, questionnaires, or other instruments attached thereto, are true
and accurate.

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state, provincial or federal law or regulation applicable
to the issuance or delivery of the Option Shares.

I agree to provide to the Company such additional documents or information as
may be required pursuant to my Stock Option Agreement.

  By:       (signature)         Name:  


--------------------------------------------------------------------------------

APPENDIX B

ACCREDITED INVESTOR QUESTIONNAIRE

(TO BE COMPLETED IF OPTIONEE IS A U.S. PERSON AT THE DATE OF GRANT OR AT THE
DATE OF EXERCISE OF THE OPTIONS)

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Option Agreement.

Optionee covenants, represents and warrants to the Company that he satisfies one
or more of the categories of “Accredited Investors”, as defined by Regulation D
promulgated under the Securities Act, as indicated below: (Please initial in the
space provide those categories, if any, of an “Accredited Investor” which
Optionee satisfies)

_________  Category 1  

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Units, with
total assets in excess of US $5,000,000;

     



_________  Category 2  

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000, excluding the
value of the primary residence of such natural person, calculated by subtracting
from the estimated fair market value of the property the amount of debt secured
by the property, up to the estimated fair market value of the property;

     



_________  Category 3  

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

     



_________  Category 4  

A “bank” as defined under Section (3)(a)(2) of the Securities Act or savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the Securities Act;
an investment company registered under the Investment Company Act of 1940
(United States) or a business development company as defined in Section 2(a)(48)
of such Act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self- directed plan,
whose investment decisions are made solely by persons that are accredited
investors;

     



_________  Category 5  

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);


--------------------------------------------------------------------------------

- 2 -

  _________  Category 6  

A director or executive officer of the Company;

     



  _________  Category 7  

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act;

     



  _________  Category 8  

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

Optionee hereby certifies that the information contained in this Questionnaire
is complete and accurate and Optionee will notify the Company promptly of any
change in any such information.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______day of __________________, 20__.

  X   Signature           Print or Type Name           Social Security/Tax I.D.
No.


--------------------------------------------------------------------------------